2/11/2015                                                                         TDCJ Offender Details                      '1;;;( 1:/-/Cj ·- 0)
                                                                                                                                  I
        TEXAS DEPARTMENT OF CRIMINAL Jus;TICE            I                          I
                                                                                                 [iii TDCJ Home      -        New Offender Search




   Offender Information Details
   [ Return to Search list          l

   SID Number:                                                               07956047

   TDCJ Number:                                                              01847130

   Name:                                                                     SAH,ROSHAN                                                             •
   Race:                                                                     w
   Gender:                                                                   M

   DOB:                                                                      1987-11-06

   Maximum Sentence Date:                                                    LIFE SENTENCE

   Current Facility:                                                         MONTFORD

   Projected Release Date:                                                   LIFE SENTENCE

   Parole Eligi_bility Date:                                                 2042-02-16

   Offender Visitation Eligible:                                             CALL




   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                Offender is not scheduled for release at
                                                                          this time.

   Scheduled Release Type:                                                Will be determined when release date is
                                                                          scheduled.

   Scheduled Release                                                      Will be determined when release date is
   Location:                                                              scheduled.



       Parole Review Information
   Offense Histor :
     Offense Date                                                                        Case No.         Sentence (YY ~MM
         2012-02-16                                                                       12721350              9999-99-99




http://offender .tdcj .state.tx.us/OffenderSearchloffenderDetai l.action?sid= 07956047                                                                  1/2
2/11/2015                                                                         TDCJ Offender Details

   I. Return to Sear~h list]


   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding. an. offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                   New Offender Search                    TDCJ Home Page




http://offender .tdcj .state.tx.us/OffenderSearchfoffenderDetai l.acti on?sid=0795604 7                      2/2